Exhibit 10.5



AMENDED AND RESTATED
ESCROW AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT (this “Agreement”) is
made and entered into as of August 8, 2013 by ASBURY AUTOMOTIVE GROUP, INC., a
Delaware corporation (the “Company” and a “Grantor”), EACH OF THE UNDERSIGNED
SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a “Grantor”, and collectively
with the Company, the “Grantors”), and BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent (the “Administrative Agent”) for each of
the Secured Parties (as defined in the Credit Agreement referenced below). All
capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Credit Agreement.
RECITALS


A.    Pursuant to a Credit Agreement dated as of October 14, 2011 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”), among the Company, the Subsidiaries of
the Company party thereto from time to time as New Vehicle Borrowers (the
“Existing New Vehicle Borrowers”) or Used Vehicle Borrowers (the “Existing Used
Vehicle Borrowers” and, collectively with the Company and the Existing New
Vehicle Borrowers, the “Existing Borrowers”), the Administrative Agent, Bank of
America, N.A., as Revolving Swing Line Lender, New Vehicle Floorplan Swing Line
Lender, Used Vehicle Floorplan Swing Line Lender and as an L/C Issuer, and the
lenders party thereto from time to time (collectively, the “Existing Lenders”),
the Existing Lenders agreed to provide (i) to the Company, a revolving credit
facility with a letter of credit sublimit and swing line facility, (ii) to the
Existing New Vehicle Borrowers, a revolving new vehicle floorplan facility,
including a new vehicle swing line subfacility and (iii) to the Existing Used
Vehicle Borrowers, a revolving used vehicle floorplan facility, including a used
vehicle swing line subfacility.


B.    In connection with the Existing Credit Agreement, certain of the Grantors
(collectively, the “Existing Grantors”) entered into that certain Escrow and
Security Agreement dated as of October 14, 2011 (as amended, supplemented or
otherwise modified prior to the date hereof the “Existing Escrow and Security
Agreement”) pursuant to which the Existing Grantors granted to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest (the “Existing Security Interest”) in all right, title or interest in
or to any and all of certain assets and properties of the Existing Grantors as
more particularly set forth therein.


C.    The Existing Borrowers have requested that the Existing Credit Agreement
be amended and restated, on the terms set forth in that certain Amended and
Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Subsidiaries of the Company party thereto from time to
time as New Vehicle Borrowers or Used Vehicle Borrowers (collectively with the
Company, the “Borrowers”), the Administrative Agent, Bank of America, N.A., as
Revolving




--------------------------------------------------------------------------------



Swing Line Lender, New Vehicle Floorplan Swing Line Lender, Used Vehicle
Floorplan Swing Line Lender and as an L/C Issuer, and the lenders party thereto
from time to time (the “Lenders”).


D.    Certain additional extensions of credit may be made from time to time for
the benefit of the Grantors or the other Loan Parties pursuant to certain
Secured Cash Management and Secured Hedge Agreements (each as defined in the
Credit Agreement).


E.    Each Grantor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Credit Agreement, and such other
extensions of credit, and (i) the Company, in addition to being a Borrower, is
party to the Company Guaranty pursuant to which the Company guarantees the
Obligations of the other Loan Parties, (ii) certain of the Grantors are Vehicle
Borrowers, and (iii) each Grantor (other than the Company) is a party (as
signatory or by joinder) to the Subsidiary Guaranty pursuant to which such
Grantor guarantees the Obligations of the other Loan Parties.


F.    In order to induce the Secured Parties to enter into the Loan Documents
and to make Loans and issue Letters of Credit, each Grantor has agreed to make
all shares of capital stock or Equity Interests of the Subsidiaries described on
Schedule I (as such schedule may be supplemented from time to time)
(collectively, the “Escrow Subsidiaries”) of the respective Grantor subject to
the terms and provisions of this Agreement.
G.    The Equity Interests in the Escrow Subsidiaries are not permitted to be
pledged under the terms of the applicable Franchise Agreements, Framework
Agreements or similar manufacturer agreements of such Escrow Subsidiaries (the
“Restricted Equity Interests”).
H.    In lieu of a pledge by the Grantors to the Administrative Agent of the
Restricted Equity Interests, the Grantors shall grant a security interest in
certain Disposition Proceeds (as defined in Section 2.01 below) of such
Restricted Equity Interests.
I.    To further protect the Secured Parties, the Grantors will deliver the
Escrowed Shares (as defined in Section 1.01 below) into escrow to be held in
accordance with this Agreement.
J.    It is a condition precedent to the Secured Parties’ obligations to amend
and restate the Existing Credit Agreement and make and maintain such extensions
of credit that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, and in further consideration of the
premises and the mutual covenants contained herein, the Existing Escrow and
Security Agreement is hereby amended and restated and the parties hereto agree
as follows:


ARTICLE I.

ESCROW

2



--------------------------------------------------------------------------------



1.01    Escrow. Upon the terms hereof, each Grantor hereby delivers to the
Administrative Agent, in escrow (the “Escrow”) all of the issued and outstanding
certificated shares of capital stock or other Equity Interests now or hereafter
owned by such Grantor described on Schedule I attached hereto and incorporated
herein, as Schedule I may be amended or supplemented from time to time
(collectively, the “Escrowed Shares”).
1.02    Terms of Escrow. (1) The parties hereby appoint the Administrative Agent
as escrow agent in accordance with the terms and conditions set forth herein,
and the Administrative Agent hereby accepts such appointment as escrow agent.
(a)    The Administrative Agent shall disburse all or any part of the Escrowed
Shares as follows: any time the Administrative Agent receives (i) a written
notification executed by a Grantor (or such Grantor’s successor interest to the
Escrowed Shares) advising the Administrative Agent of a proposed Disposition (as
defined below) of Escrowed Shares or Restricted Disposition Proceeds, (ii)
(subject to Section 4.04(a)) all Disposition Proceeds (as herein defined) paid
or payable to Grantors in respect of such Escrowed Shares, and (iii) if other
than cash, duly executed instruments of assignment and delivery, the
Administrative Agent shall immediately release such portion of the Escrowed
Shares, subject to clause (f), as is specified in such written notice to the
Persons specified in such written notice.
(b)    The Administrative Agent shall not be responsible for the sufficiency or
accuracy of the form of, or the execution, validity, value or genuineness of,
any document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein, nor shall the Administrative Agent be responsible or
liable to the other parties hereto or to anyone else in any respect on account
of the identity, authority, or rights of the Persons executing or delivering or
purporting to execute or deliver any document or property or this Agreement.
(c)    (1)    In its capacity as escrow agent, the Administrative Agent shall
have no duties or responsibilities other than those expressly set forth herein
and, except as expressly set forth herein, shall have no duty to enforce any
obligation of any Person, to make any payment or delivery of Disposition
Proceeds, or to direct or cause any payment or delivery thereof, or to direct or
cause any payment or delivery thereof to be made, or to enforce any obligation
of any Person to perform any other act. The Administrative Agent shall be under
no liability to any Person by reason of any failure on the part of any other
Person to perform such Person’s obligations under any agreement involving or
relating in any way to the Escrowed Shares or the Disposition thereof by the
Grantors.
(i)    The Administrative Agent in its role as escrow agent shall not be liable
to the Grantors or to any other Person for any action taken or omitted by it in
good faith and in the exercise of its own best judgment. The Administrative
Agent may rely conclusively and shall be protected in acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Administrative Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but as to the acceptability and reliability

3



--------------------------------------------------------------------------------



of any information therein contained) which is believed by the Administrative
Agent to be genuine and to be signed or presented by the proper Person or
Persons.
(d)    The Grantors shall pay all income, withholding and any other taxes
imposed on or measured by income which are attributable to income from the
Escrowed Shares and the Disposition Proceeds for the time all or any part
thereof are held in escrow hereunder, and shall file all tax and information
returns applicable thereto. To the extent that the Administrative Agent becomes
liable for the payment of taxes, including withholding taxes, in respect of
income derived from the Escrowed Shares and Disposition Proceeds, the
Administrative Agent may but shall not be obligated to pay such taxes. The
Administrative Agent may withhold or offset from any amount payable by the
Administrative Agent to the Grantors such amount as the Administrative Agent
determines in its sole discretion to be sufficient to provide for the payment of
such taxes; alternately any such amount paid by the Administrative Agent shall
become a part of the Obligations. In addition, the Administrative Agent shall be
indemnified and held harmless by the Grantors from and against any liability for
such taxes and for any penalties or interest in respect of taxes on such
investment income or payments in the manner provided in subparagraph (k) below.
(e)    The Administrative Agent is acting as an escrow agent only with respect
to the Escrowed Shares and related Restricted Disposition Proceeds (as defined
in Section 2.01 below). If any dispute arises as to whether the Administrative
Agent is obligated to deliver the Escrowed Shares or as to whom the Escrowed
Shares are to be delivered, the Administrative Agent shall not be required to
make any delivery, but in such event the Administrative Agent may hold the
Escrowed Shares until receipt by the Administrative Agent of the Disposition
Proceeds and (i) instructions in writing, signed by all parties which have, or
claim to have, an interest in the Escrowed Shares, directing the disposition of
the Escrowed Shares, or (ii) in the absence of such writing, a final judgment
from a court of competent jurisdiction or final binding arbitration award
providing for the disposition of the Escrowed Shares.
(f)    The Administrative Agent shall be entitled to reimbursement from the
Grantors for all expenses paid or incurred by the Administrative Agent in the
administration of its duties hereunder, including, but not limited to, all
attorneys’, advisors’ and consultants’ fees and expenses and all taxes or other
governmental charges.
(g)    The Administrative Agent may resign as escrow agent at any time and be
discharged from its duties as escrow agent hereunder. As soon as practicable
after its resignation, the Administrative Agent shall turn over to a successor
escrow agent appointed by it and the Grantors all Escrowed Shares held hereunder
upon presentation of a document appointing the successor escrow agent and its
acceptance thereof. If no successor escrow agent is so appointed within the
30-day period following such notice of resignation, the Administrative Agent may
deposit the Escrowed Shares with any court in the United States it deems
appropriate.
(h)    From time to time on and after the date hereof, including without
limitation concurrently with the delivery of a written notice as provided in
Section 1.02(b), the Grantors shall deliver or cause to be delivered to the
Administrative Agent such further documents and instruments and shall do and
cause to be done such further acts as the Administrative Agent shall reasonably

4



--------------------------------------------------------------------------------



request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.
(j)    It is agreed that the Grantor shall retain all rights to dividends, all
rights to vote and all other rights in respect of ownership of the Escrowed
Shares, subject only to the Security Interest in the Disposition Proceeds
Collateral (each as defined in Section 2.01 below); provided, that any
certificated Restricted Equity Interests received as a dividend or other
distribution in respect of Escrowed Shares shall be delivered to the
Administrative Agent, in escrow, to be held pursuant to the terms of this
Agreement.
(k)    EACH GRANTOR SHALL AND DOES HEREBY JOINTLY AND SEVERALLY INDEMNIFY AND
HOLD THE ADMINISTRATIVE AGENT AND EACH OF THE SECURED PARTIES AND THEIR
RESPECTIVE SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT AND AFFILIATES (EACH AN “INDEMNITEE” AND COLLECTIVELY, THE
“INDEMN1TEES”) HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, COSTS,
DAMAGES, JUDGMENTS, EXPENSES, OBLIGATIONS AND LIABILITIES OF ANY KIND OR NATURE
INCLUDING ATTORNEYS FEES AND EXPENSES INCURRED IN CONNECTION THEREWITH
(“LIABILITIES”) WHICH ANY INDEMNITEE INCURS OR SUSTAINS, DIRECTLY OR INDIRECTLY,
IN WHOLE OR IN PART, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SERVICES
OF THE ADMINISTRATIVE AGENT HEREUNDER, THE ACTIONS OR OMISSIONS OF ANY
INDEMNITEE IN CONNECTION WITH THIS AGREEMENT, THE ESCROWED SHARES AND/OR THE
DISPOSITION PROCEEDS HELD BY THE ADMINISTRATIVE AGENT HEREUNDER OR ANY INCOME
EARNED THEREFROM INCLUDING, WITHOUT LIMITATION, LIABILITIES WHICH ARISE IN WHOLE
OR IN PART FROM THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT ON THE PART OF ANY
INDEMNITEE BUT EXPRESSLY EXCLUDING THEREFROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY SUCH INDEMNITEE. THE FOREGOING INDEMNITY SHALL SURVIVE
SATISFACTION OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.
ARTICLE II.    

GRANT OF SECURITY INTEREST
2.01    Assignment and Grant of Security. As collateral security for the
payment, performance and satisfaction of such Grantor’s respective Secured
Obligations, each Grantor grants to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in (and collaterally assigns
to the Administrative Agent, for the benefit of the Secured Parties )
(collectively, the “Security Interest”) all rights, titles and interests which
such Grantor now has or at any time in the future may acquire in the following
(collectively, the “Disposition Proceeds”): (i) all purchase and sale agreements
relating to any of the Restricted Equity Interests and all rights to secure
payment thereunder; (ii) the cash proceeds and all securities, general
intangibles, contract rights, or any other proceeds whatsoever (other than
shares of a Subsidiary which the Grantor is

5



--------------------------------------------------------------------------------



not obligated to pledge) which are received or from time to time receivable or
otherwise distributed in respect of the transfer, sale, assignment, conveyance
or other disposition of any kind (each, a “Disposition”) of the Escrowed Shares
or other Restricted Equity Interests and any other property substituted or
exchanged therefor (other than Restricted Disposition Proceeds (as hereinafter
defined) and other shares of a Subsidiary which the Grantor is not obligated to
pledge) including without limitation proceeds from any foreclosure sale or any
other forced sale or liquidation or any sale or disposition arising or occurring
pursuant to a plan in bankruptcy; and (iii) any and all proceeds or other sums
payable and/or distributable with respect to, all or any of the Escrowed Shares
or other Restricted Equity Interests and the other interests described in the
preceding clauses (i), (ii) and (iii) hereof. Disposition Proceeds which
constitute Restricted Equity Interests shall be referred to herein as
“Restricted Disposition Proceeds” and shall not be included within the property
subject to the Security Interest. The Disposition Proceeds subject to the
Security Interest are referred to herein as the “Disposition Proceeds
Collateral”. Notwithstanding the foregoing, the grant of a security interest and
collateral assignment under this Section 2.01 shall not include, and the term
“Disposition Proceeds Collateral” shall not include, any Excluded Collateral.
“Secured Obligations” means:


(a) as to the Company, (i) all of its Obligations arising under the Credit
Agreement, excluding Obligations arising under or in respect of the New Vehicle
Floorplan Facility, (ii) its Guarantor’s Obligations (as defined in the Company
Guaranty Agreement), excluding such Guarantor’s Obligations to the extent (but
only to the extent) they constitute guarantees of Obligations arising under or
in respect of the New Vehicle Floorplan Facility, and (iii) the payment and
performance of its other obligations and liabilities (whether now existing or
hereafter arising) under any of the other Loan Documents (including this
Agreement) to which it is now or hereafter becomes a party and any Secured Cash
Management Agreements and Secured Hedge Agreements to which any Loan Party is
now or hereafter becomes a party, excluding such other obligations and
liabilities arising under or in respect of the New Vehicle Floorplan Facility;
 
(b) as to each Grantor which is a New Vehicle Borrower, (i) all of its
Obligations arising under the Credit Agreement, (ii) its Guarantor’s Obligations
(as defined in the Subsidiary Guaranty to which it is a party), and (iii) the
payment and performance of its other obligations and liabilities (whether now
existing or hereafter arising) under any of the other Loan Documents (including
this Agreement) to which it is now or hereafter becomes a party and any Secured
Cash Management Agreements and Secured Hedge Agreements to which any Loan Party
is now or hereafter becomes a party; and


(c) as to each Grantor which is a Referenced Subsidiary, (i) all of its
Obligations arising under the Credit Agreement, excluding Obligations arising
under or in respect of the New Vehicle Floorplan Facility, (ii) its Guarantor’s
Obligations (as defined in the Subsidiary Guaranty to which it is a party),
excluding such Guarantor’s Obligations to the extent (but only to the extent)
they constitute guarantees of Obligations arising under or in respect of the New
Vehicle Floorplan Facility, and (iii) the payment and performance of its other
obligations and liabilities (whether now existing or hereafter arising) under
any of the other Loan Documents (including this Agreement) to which it is now or
hereafter becomes a party and any Secured Cash Management Agreements and Secured

6



--------------------------------------------------------------------------------



Hedge Agreements to which any Loan Party is now or hereafter becomes a party,
excluding such other obligations and liabilities arising under or in respect of
the New Vehicle Floorplan Facility.


provided, that the Secured Obligations of a Grantor shall exclude any Excluded
Swap Obligations with respect to such Grantor.


“Referenced Subsidiary” means each Grantor other than (x) the Company and (y)
any Grantor which is a New Vehicle Borrower.


2.02    Delivery of Disposition Proceeds. Upon any Disposition of all or a part
of the Escrowed Shares or other Restricted Equity Interests (including without
limitation any foreclosure sale, any other forced sale or any sale or
disposition arising or occurring pursuant to a plan in bankruptcy), subject to
Section 4.04(a) the Grantors shall deliver to the Administrative Agent the
Disposition Proceeds, including (with respect to any certificated Disposition
Proceeds) duly executed instruments of transfer, all in form and substance
reasonably satisfactory to the Administrative Agent. The term “certificated”
when used with the term “Disposition Proceeds” shall mean any such Disposition
Proceeds which are evidenced or represented by a note, certificate, instrument,
chattel paper or other written evidence of ownership or entitlement. All
Restricted Disposition Proceeds shall be held by the Administrative Agent, in
its capacity as escrow agent hereunder, as part of the Escrow. All Disposition
Proceeds Collateral shall be held by the Administrative Agent in its capacity as
Administrative Agent under the Loan Documents and the Administrative Agent shall
be deemed to have possession thereof for purposes of perfecting the Security
Interest in any such property.
ARTICLE III.    

REPRESENTATIONS AND WARRANTIES
3.01    Representations and Warranties. Each Grantor represents and warrants as
follows:
(a)    It hereby makes each representation and warranty made in the Credit
Agreement by the Borrowers with respect to such Grantor. Each Grantor covenants
and agrees that until the Facility Termination Date, it will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Credit Agreement to be
performed by it or them or that the Borrowers have agreed, in the Credit
Agreement, to cause it or them to perform.
(b)    This Agreement and the grant of the Security Interest pursuant hereto
creates a valid security interest in the Disposition Proceeds Collateral
securing the payment of the Obligations, subject only to Liens permitted under
Section 7.02 of the Credit Agreement, and upon taking possession thereof or the
filing of financing statements in accordance with the UCC, such security
interest in such Disposition Proceeds Collateral will be duly perfected; and all
filings necessary or desirable to perfect and protect such security interest and
such priority have been duly taken (or will be taken).

7



--------------------------------------------------------------------------------



(c)    The Grantors are, individually or collectively, as applicable, the legal
and beneficial owners of the Escrowed Shares and other Restricted Equity
Interests; all of the Escrowed Shares and other Restricted Equity Interests
currently outstanding and described on Schedule I are duly authorized and
issued, fully paid and non-assessable, and all documentary, stamp or other taxes
or fees owing in connection with the issuance thereof have been paid; to the
knowledge of the Grantors, no dispute, right of setoff, counterclaim or defense
exists with respect to all or any part of the Escrowed Shares or other
Restricted Equity Interests; the Escrowed Shares and other Restricted Equity
Interests are free and clear of all Liens, mortgages, pledges, charges, security
interests or other encumbrances, options, warrants, puts, calls and other rights
of third persons, and restrictions, other than (i) Liens permitted under clauses
(k), (l) or (q) of Section 7.02 of the Credit Agreement and (ii) restrictions on
transferability imposed by this Agreement, the Credit Agreement and the other
Loan Documents and the applicable Franchise Agreement or Framework Agreement (or
the documents executed and delivered in connection therewith and related
thereto) and applicable state and federal securities laws; neither this
Agreement, the Credit Agreement nor any of the other Loan Documents creates or
requires the creation or the granting by any Grantor of a Security Interest in
the Escrowed Shares and other Restricted Equity Interests.
(e)    The original certificates (if any) representing all of the certificated
Escrowed Shares and other certificated Restricted Equity Interests have been
delivered to the Administrative Agent, in escrow; the Restricted Equity
Interests described on Schedule I constitute (i) all of the issued and
outstanding capital stock of each of the Escrow Subsidiaries as of the date
hereof and (ii) the indicated number of shares and/or ownership interest
percentages of the entities as shown on Schedule I.
ARTICLE IV.    

COVENANTS
Each Grantor covenants and agrees that:
4.01    Further Assurances.
(a)    Each Grantor will from time to time at its expense promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary or desirable, or that Administrative Agent may
reasonably request, in order to perfect and protect the Security Interest
granted or purported to be granted hereby or in any Joinder Agreement, in the
Disposition Proceeds Collateral, in the priority thereof, or to create or
preserve the full benefits of this Agreement and the rights and powers of
Administrative Agent herein or in any Joinder Agreement, or to enable
Administrative Agent to exercise and enforce its rights and remedies hereunder
or thereunder with respect to any of the Disposition Proceeds Collateral. Upon
written request by Administrative Agent, each Grantor will: (i) if the
Disposition Proceeds Collateral are certificated, deliver to Administrative
Agent such certificated Disposition Proceeds Collateral duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Administrative Agent; and (ii) execute and
file such financing or continuation statements, or amendments thereto, as may be
necessary, or as Administrative Agent

8



--------------------------------------------------------------------------------



may request, in order to perfect and preserve the Security Interest granted or
purported to be granted hereby with respect to any and all such Disposition
Proceeds Collateral.
(b)    Each Grantor hereby authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Disposition Proceeds Collateral without the signature of such
Grantor where and to the extent permitted by applicable law. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Disposition Proceeds Collateral or any part thereof shall be sufficient as a
financing statement where and to the extent permitted by applicable law.
(c)    Each Grantor will furnish to Administrative Agent from time to time, upon
the written request of Administrative Agent, statements and schedules further
identifying and describing the Disposition Proceeds Collateral, and such other
reports in connection with the Disposition Proceeds Collateral, as
Administrative Agent may reasonably request.
(d)    In addition to such other information as shall be specifically provided
for herein, each Grantor shall furnish to the Administrative Agent such other
information with respect to the Disposition Proceeds Collateral as the
Administrative Agent may reasonably request from time to time in connection with
the Disposition Proceeds Collateral, or the protection, preservation,
maintenance or enforcement of the Security Interest or the Disposition Proceeds
Collateral, including, without limitation, all documents and things in such
Grantor’s possession, or subject to its demand for possession, related to the
Disposition Proceeds Collateral.
(e)    Each Grantor agrees that if such Grantor shall at any time acquire any
certificates representing additional Restricted Equity Interests of any Escrow
Subsidiary, such Grantor shall promptly (and without the necessity for any
request or demand by the Administrative Agent) deliver the certificates
representing such shares or interests to the Administrative Agent, in escrow, in
the same manner and with the same effect as described in Article I hereof. Upon
delivery, such shares or evidences of ownership shall thereupon constitute
Escrowed Shares for the purposes and upon the terms and conditions set forth in
this Agreement.
(f)    No Grantor will make any Disposition of the Escrowed Shares or other
Restricted Equity Interests (whether certificated or uncertificated) or any part
thereof, or create directly or indirectly any security interest or otherwise
encumber (other than any restriction imposed by any Franchise Agreement or
Framework Agreement to which the Grantor is a party) any of the Escrowed Shares
or other Restricted Equity Interests, or permit any of the Escrowed Shares or
other Restricted Equity Interests to ever be or become subject to any warrant,
put, option or other rights of third Persons or any attachment, execution,
sequestration or other legal or equitable process, or any security interest or
encumbrance of any kind, in each case, unless and until any Disposition Proceeds
Collateral are paid and/or delivered to the Administrative Agent in accordance
with this Agreement, or are received and retained by such Grantor in accordance
with Section 4.04(a), and any Restricted Disposition Proceeds are delivered in
escrow to the Administrative Agent to be held as Escrowed Shares.
(g)    Each Grantor shall enforce or secure in the name of Administrative Agent,
for the benefit of the Secured Parties, the performance of each and every
material obligation, term,

9



--------------------------------------------------------------------------------



covenant, condition and agreement and any other obligations, terms, covenants,
conditions and agreements reasonably requested by the Administrative Agent
relating to any certificated Disposition Proceeds Collateral in such Grantor’s
organizational documents or stockholders, voting or similar agreements, or any
purchase agreement related thereto, and such Grantor shall appear in and defend
any action or proceeding arising under, occurring out of or in any manner
connected therewith and upon request by the Administrative Agent, such Grantor
will do so in the name of the Administrative Agent and on behalf of the Secured
Parties, but at the expense of the Grantors, and the Grantors shall (jointly and
severally) pay all costs and expenses of the Administrative Agent and the
Secured Parties, including, but not limited to, attorneys’ fees and expenses, in
any action or proceeding in which the Secured Parties may appear.
(h)    The Grantors (jointly and severally) shall promptly pay to the
Administrative Agent the amount of all costs and expenses of the Administrative
Agent and/or the Secured Parties, including, but not limited to, attorneys’
fees, incurred by the Administrative Agent or the Secured Parties in connection
with the enforcement of the rights of the Administrative Agent or the Secured
Parties hereunder, in accordance with Section 10.04 of the Credit Agreement.
(i)    At no time shall any Escrowed Shares or other Restricted Equity Interests
(i) be held or maintained in the form of a security entitlement or credited to
any securities account or (ii) which constitute a “security” (or as to which the
related Escrow Subsidiary has elected to have treated as a “security”) under
Article 8 of the UCC (or of any other jurisdiction whose laws may govern) be
maintained in the form of uncertificated securities. With respect to Escrowed
Shares that are “securities” under the UCC, or as to which the issuer has
elected at any time to have such interests treated as “securities” under the
UCC, such Escrowed Shares are, and shall at all times be, represented by the
share certificates listed on Schedule I hereto.
(j)    Each Grantor and each issuer of any Escrowed Shares or other Restricted
Equity Interests shall mark each register or other ownership or transfer record
relating to any of the Escrowed Shares or other Restricted Equity Interests with
a notation indicating that such securities are subject to this Agreement.
4.02    Preservation of Escrowed Shares. Neither the Administrative Agent nor
the Secured Parties shall have any responsibility for or obligation or duty with
respect to all or any part of the Escrowed Shares or other Restricted Equity
Interests or any Disposition Proceeds Collateral or any matter or proceeding
arising out of or relating thereto, including, without limitation beyond the use
of reasonable care in the custody and preservation thereof while in its
possession, any obligation or duty to collect any sums due in respect thereof or
to protect or preserve any rights against prior parties or any other rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible generally for the preservation of all rights in the Escrowed Shares,
the other Restricted Equity Interests and the Disposition Proceeds Collateral.
4.03    Collection of the Loan. Neither the Administrative Agent nor any Secured
Party shall ever be liable for any failure to use due diligence in the
collection of any and all amounts due and owing under this Agreement or any
other Loan Document.
4.04    Rights of Parties Before the Occurrence of an Event of Default.

10



--------------------------------------------------------------------------------




(1) Exercising Rights and Receipt of Cash Proceeds Prior to an Event of Default.
Unless and until an Event of Default shall occur and be continuing:
(i)    With respect to all Disposition Proceeds Collateral, the Grantors shall
be entitled to receive all cash dividends or interest paid in respect of or
attributable to such Disposition Proceeds Collateral and any and all other
Distributions. As used herein “Distributions” shall mean the declaration or
payment of any dividend or other distribution on or with respect to such
Disposition Proceeds Collateral, and any other payment made with respect to such
Disposition Proceeds Collateral other than in respect of a Disposition thereof.
All such Distributions (other than cash Distributions) shall if received by any
Person other than the Administrative Agent, be held in trust for the benefit of
the Administrative Agent and the Secured Parties and shall forthwith be
delivered to the Administrative Agent duly endorsed and accompanied by duly
executed instruments of transfer, all in form and substance satisfactory to the
Administrative Agent to be held subject to the Security Interest and the other
provisions of this Agreement.
(ii)    With respect to all Disposition Proceeds Collateral, each Grantor shall
have the right to vote and give consents with respect to all such Disposition
Proceeds Collateral owned by it and to consent to, ratify, or waive notice of
any and all meetings and take such other action as it deems appropriate to
protect or further its interests in respect thereof; provided, that such right
shall in no case be exercised for any purpose contrary to, or in violation of,
any of the terms or provisions of this Agreement or any other Loan Document.
(b)    Exercising Rights in Disposition Proceeds Collateral After the Occurrence
of an Event of Default. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent, without the consent of any Grantor,
may:
(i)    At any time vote or consent in respect of any Disposition Proceeds
Collateral (other than cash Disposition Proceeds Collateral) and authorize any
such Disposition Proceeds Collateral to be voted and such consents to be given,
ratify and waive notice of any and all meetings, and take such other action as
shall seem desirable to the Administrative Agent, in its sole discretion, to
protect or further the interests of the Administrative Agent and the Secured
Parties in respect of any such Disposition Proceeds Collateral as though it were
the outright owner thereof, and, each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent, after the occurrence and during the
continuance of an Event of Default, its sole proxy and attorney-in-fact, with
full power of substitution to vote and act with respect to any and all such
Disposition Proceeds Collateral standing in the name of such Grantor or with
respect to which such Grantor is entitled to vote and act. The proxy and power
of attorney herein granted are coupled with interests, are irrevocable, and
shall continue throughout the term of this Agreement;
(ii)    In respect of any Disposition Proceeds Collateral (other than cash
Disposition Proceeds Collateral), join in and become a party to any plan of
recapitalization, reorganization or readjustment (whether voluntary or
involuntary) as shall seem desirable

11



--------------------------------------------------------------------------------



to the Administrative Agent in respect of any such Disposition Proceeds
Collateral, and deposit any such Disposition Proceeds Collateral under any such
plan; make any exchange, substitution, cancellation or surrender of such
Disposition Proceeds Collateral required by any such plan and take such action
with respect to any such Disposition Proceeds Collateral as may be required by
any such plan or for the accomplishment thereof; and no such disposition,
exchange, substitution, cancellation or surrender shall be deemed to constitute
a release of such Disposition Proceeds Collateral from the Security Interest of
this Agreement;
(iii)    Receive for application as provided in Section 8.06 of the Credit
Agreement all payments of whatever kind made upon or with respect to any
Disposition Proceeds Collateral and all Disposition Proceeds Collateral
consisting of cash; and
(iv)    Subject to the provisions of Section 4.04(c) hereof, transfer or endorse
into its name, or into the name or names of its nominee or nominees, all or any
of the Disposition Proceeds Collateral.
(c)    Right of Sale of Disposition Proceeds Collateral After the Occurrence of
an Event of Default. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may sell, without recourse to judicial
proceedings, by way of one or more contracts, with the right (except at private
sale) to bid for and buy, free from any right of redemption, any Disposition
Proceeds Collateral (other than cash Disposition Proceeds Collateral) upon five
(5) days’ notice (which notice is agreed to be reasonable notice for the
purposes hereof) to the Grantors of the time and place of sale, for cash, upon
credit or for future delivery, at the Administrative Agent’s option and in the
Administrative Agent’s complete discretion at public sale, including a sale at
any broker’s board or exchange or private sale.
The Administrative Agent is also hereby authorized, but not obligated, to take
such actions, give such notices, obtain such consents, and do such other things
as the Administrative Agent may deem required or appropriate in the event of
sale or disposition of such Disposition Proceeds Collateral. Each Grantor
understands that the Administrative Agent may in its sole discretion approach a
restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for such Disposition Proceeds Collateral,
or any portion thereof, than would otherwise be obtainable if the same were
registered and sold in the open market. Each Grantor agrees (A) that in the
event the Administrative Agent shall so sell such Disposition Proceeds
Collateral, or any portion thereof, at such private sale or sales, the
Administrative Agent shall have the right to rely upon the advice and opinion of
any member firm of a national securities exchange as to the best price
reasonably obtainable upon such a private sale thereof (any expense borne by the
Administrative Agent in obtaining such advice to be paid by the Grantors as an
expense related to the exercise by the Administrative Agent of its rights
hereunder), and (B) that such reliance shall be conclusive evidence that the
Administrative Agent handled such matter in a commercially reasonable manner. No
Secured Party shall be under any obligation to take any steps to permit such
Disposition Proceeds Collateral to be sold at a public sale or to delay a sale
to permit the Escrow Subsidiaries to register such Disposition Proceeds
Collateral for public sale under the Securities Act of 1933 or applicable state
securities law. In case of any sale by the Administrative Agent of

12



--------------------------------------------------------------------------------



the Disposition Proceeds Collateral on credit or for future delivery, the
Disposition Proceeds Collateral sold may be retained by the Administrative Agent
until the selling price is paid by the purchaser, but the Administrative Agent
shall incur no liability in case of failure of the purchaser to take up and pay
for the Disposition Proceeds Collateral so sold. In case of any such failure,
such Disposition Proceeds Collateral so sold may be again similarly sold. In
connection with the sale of the Disposition Proceeds Collateral, the
Administrative Agent is authorized, but not obligated, to limit prospective
purchasers to the extent deemed necessary or desirable by the Administrative
Agent to render such sale exempt from the registration requirements of the
Securities Act of 1933, as amended, and any applicable state securities laws,
and no sale so made in good faith by the Administrative Agent shall be deemed
not to be “commercially reasonable” because so made. In no event, however, shall
the Administrative Agent or any Secured Party have any right to sell, foreclose
upon, or compel the sale of, any Escrowed Shares.
(d)    Other Rights After an Event of Default. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent, at its
election, may with respect to all Disposition Proceeds Collateral exercise any
and all rights available to a secured party under the Uniform Commercial Code as
enacted in the State of New York or other applicable jurisdiction, as amended,
in addition to any and all other rights afforded hereunder, or under any other
Loan Document, at law, in equity or otherwise.
(e)    Application of Proceeds. Any and all Disposition Proceeds Collateral
including cash proceeds and the proceeds from the disposition as hereinabove
provided of Disposition Proceeds Collateral received by Lenders or any part
thereof shall be applied as provided in Section 8.06 of the Credit Agreement.
4.05    Right to File as Financing Statement. The Administrative Agent shall
have the right at any time to execute and file this Agreement as a financing
statement, but the failure of the Administrative Agent to do so shall not impair
the validity or enforceability of this Agreement or the Security Interest.
4.06    Restricted Disposition Shares; No Control by Administrative Agent or
Lenders. (1) Notwithstanding anything herein or in any other Loan Document to
the contrary, the Administrative Agent shall not have, or be deemed to have, a
security interest in any Restricted Disposition Proceeds or the Escrowed Shares,
but the Administrative Agent shall have, and is hereby granted, a security
interest in Disposition Proceeds Collateral (the “Subsequent Proceeds”) of
Restricted Disposition Proceeds so long as such Subsequent Proceeds are not
themselves Restricted Disposition Proceeds. Any Restricted Disposition Proceeds
delivered to the Administrative Agent to be held in escrow by the Administrative
Agent and will be deemed to be Escrowed Shares for purposes of this Agreement.
(b)    Notwithstanding anything herein or in any other Loan Document to the
contrary, this Agreement, the Credit Agreement and the other Loan Documents, and
the transactions contemplated hereby and thereby, do not and will not,
constitute, create or have the effect of constituting or creating, directly or
indirectly, the actual or practical ownership of any of the Escrow Subsidiaries
by the Administrative Agent or any Secured Party, or control, affirmative or
negative, direct or indirect, by the Administrative Agent or any Secured Party
over the management or any

13



--------------------------------------------------------------------------------



other aspect of the day-to-day operation of the Escrow Subsidiaries, which
ownership and control remains exclusively and at all times in each of the Escrow
Subsidiaries.
4.07    Agreement to Supplement. Each Grantor acknowledges and agrees that this
Agreement shall be amended and supplemented from time to time to specifically
include a description of all Escrowed Shares subject hereto subsequent to the
date hereof, and the Administrative Agent shall be entitled to supplement
Schedule I from time to time, without any action or joinder of the Grantors to
reflect the addition of all such additional Escrowed Shares. The Administrative
Agent shall have a valid first priority security interest in all additional
Disposition Proceeds which come into existence after the date hereof, whether or
not reflected on a supplement to Schedule I. Each Grantor hereby agrees to
execute, deliver and cause the filing of all stock powers, financing statements
and other documents and to take such further action as deemed necessary in the
Administrative Agent’s reasonable discretion with respect to each such
additional Escrowed Shares and Disposition Proceeds to ensure each Grantor’s
compliance hereunder with respect thereto. To the extent that any Equity
Interest in a Subsidiary constitutes General Intangibles, such Equity Interests
shall not be listed as Escrowed Shares in any supplement to Schedule 1, and
shall not constitute Restricted Equity Interests hereunder.
4.08    Reinstatement. The granting of a security interest in the Disposition
Proceeds Collateral and the other provisions hereof shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Secured Obligations is rescinded or must otherwise be returned by any
Secured Party or is repaid by any Secured Party in whole or in part in good
faith settlement of a pending or threatened avoidance claim, whether upon the
insolvency, bankruptcy or reorganization of any Grantor or any other Loan Party
or otherwise, all as though such payment had not been made. The provisions of
this Section 4.08 shall survive repayment of all of the Secured Obligations and
the termination or expiration of this Agreement in any manner, including but not
limited to termination upon occurrence of the Facility Termination Date. The
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreement and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank, as the case may be, have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuers shall have been
made).
4.09    Certain Waivers by the Grantors. Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (x) proceed against any Person or
entity, including without limitation any Loan Party, (y) proceed against or
exhaust the Disposition Proceeds Collateral or other collateral for the Secured
Obligations, or (z) pursue any other remedy in its power; (b) any defense
arising by reason of any disability or other defense of any other Person, or by
reason of the cessation from any cause whatsoever of the liability of any other
Person or entity, (c) any right of subrogation, and (d) any right to enforce any
remedy which any Secured Party or any other obligee of the Secured Obligations
now has or may hereafter have against any other Person and any benefit of and
any right to participate

14



--------------------------------------------------------------------------------



in any collateral or security whatsoever now or hereafter held by the
Administrative Agent for the benefit of the Secured Parties. Each Grantor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (i) take and hold security, other than the Disposition Proceeds Collateral
herein described, for the payment of such Secured Obligations or any part
thereof, and exchange, enforce, waive and release the Disposition Proceeds
Collateral herein described or any part thereof or any such other security; and
(ii) apply such Disposition Proceeds Collateral or other security and direct the
order or manner of sale thereof as such Secured Party or obligee in its
discretion may determine.
The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Disposition Proceeds Collateral or any part thereof to
a Grantor and the receipt thereof by such Grantor shall be a complete and full
acquittance for the Disposition Proceeds Collateral so delivered, and the
Administrative Agent shall thereafter be discharged from any liability or
responsibility therefor.
4.10    Continued Powers. Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.
4.11    Other Rights. The rights, powers and remedies given to the
Administrative Agent for the benefit of the Secured Parties by this Agreement
shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Secured Party under any other Loan Document or by
virtue of any statute or rule of law. Any forbearance or failure or delay by the
Administrative Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Secured
Parties shall continue in full force and effect until such right, power or
remedy is specifically waived in accordance with the terms of the Credit
Agreement.
4.12    Anti-Marshaling Provisions. The right is hereby given by each Grantor to
the Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Disposition
Proceeds Collateral agreeable to the Administrative Agent without notice to, or
the consent, approval or agreement of other parties and interests, including
junior lienors, which releases shall not impair in any manner the validity of or
priority of the Liens and security interests in the remaining Disposition
Proceeds Collateral conferred hereunder, nor release any Grantor from personal
liability for the Secured Obligations. Notwithstanding the existence of any
other security interest in the Disposition Proceeds Collateral held by the
Administrative Agent, for the benefit of the Secured Parties, the Administrative
Agent shall have the right to determine the order in which any or all of the
Disposition Proceeds Collateral shall be subjected to the remedies provided in
this Agreement. Each Grantor hereby waives any

15



--------------------------------------------------------------------------------



and all right to require the marshaling of assets in connection with the
exercise of any of the remedies permitted by applicable law or provided herein
or in any Loan Document.
4.13    Entire Agreement. This Agreement and each Joinder Agreement, together
with the Credit Agreement and other Loan Documents, constitutes and expresses
the entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof and of the
Joinder Agreements control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof and thereof. Neither this
Agreement nor any Joinder Agreement nor any portion or provision hereof or
thereof may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.
4.14    Reliance. Each Grantor hereby consents and agrees that all Persons shall
be entitled to accept the provisions hereof and of the Joinder Agreements as
conclusive evidence of the right of the Administrative Agent, on behalf of the
Secured Parties, to exercise its rights, privileges, and remedies hereunder and
thereunder with respect to the Disposition Proceeds Collateral, notwithstanding
any other notice or direction to the contrary heretofore or hereafter given by
any Grantor or any other Person to any Persons.
4.15    Binding Agreement; Assignment. This Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Agreement, any Joinder Agreement or any interest herein or therein
or in the Disposition Proceeds Collateral, or any part thereof or interest
therein, or otherwise pledge, encumber or grant any option with respect to the
Disposition Proceeds, or any part thereof, or any cash or property held by the
Administrative Agent as the Disposition Proceeds under this Agreement except as
expressly permitted herein or in the Credit Agreement. Without limiting the
generality of the foregoing sentence of this Section 4.15, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof (concerning assignments and
participations). All references herein to the Administrative Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.
4.16    Secured Cash Management and Secured Hedge Agreements. No Secured Party
(other than the Administrative Agent) that obtains the benefit of this Agreement
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or otherwise in respect of the Disposition Proceeds
Collateral (including the release or impairment of any Disposition Proceeds
Collateral) other than in its capacity as a Lender and, in such case, only to
the

16



--------------------------------------------------------------------------------



extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Agreement to the contrary, the Administrative Agent shall only
be required to verify the payment of, or that other satisfactory arrangement
have been made with respect to, the Secured Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement who obtains the benefit of this Agreement shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, and that with respect to
the actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Related Parties shall be entitled to all the rights,
benefits and immunities conferred under Article IX of the Credit Agreement
4.17    Severability. The provisions of this Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.
4.18    Counterparts. This Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart executed by the Grantor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 4.18, the provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Agreement.
4.19    Termination. Subject to the provisions of Section 4.08, this Agreement
and each Joinder Agreement, and all obligations of the Grantors hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date. Upon such termination
of this Agreement, the Administrative Agent shall, at the sole expense of the
Grantors, promptly deliver to the Grantors the Escrowed Shares, all other
certificated Restricted Equity Interests and the Disposition Proceeds Collateral
and take such actions at the request of the Grantors as may be necessary to
effect the same.
4.20    Notices. Any notice required or permitted hereunder shall be given (a)
with respect to any Grantor hereunder, at the address of the Company indicated
in Schedule 10.02 of the Credit Agreement and (b) with respect to the
Administrative Agent or any other Secured Party, at the Administrative Agent’s
address indicated in Schedule 10.02 of the Credit Agreement. All such addresses
may be modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.
4.21    Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Grantor” (as such term is defined in

17



--------------------------------------------------------------------------------



this Agreement) under this Agreement shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder to the extent
required pursuant to such Joinder Agreement as a Grantor and shall have
thereupon pursuant to Section 2.01 hereof granted a security interest in and
collaterally assigned and pledged to the Administrative Agent for the benefit of
the Secured Parties all Disposition Proceeds which it has at its applicable date
of execution of its respective Joinder Agreement or thereafter acquires any
interest or the power to transfer, and all references herein and in the other
Loan Documents to the Grantors or to the parties to this Agreement shall be
deemed to include such Person as a Grantor hereunder. Each Joinder Agreement
shall be accompanied by the Supplemental Schedules referred to therein,
appropriately completed with information relating to the Grantor executing such
Joinder Agreement and its property. Each of the applicable Schedules attached
hereto shall be deemed amended and supplemented without further action by such
information reflected on the Supplemental Schedules to each Joinder Agreement.
4.22    Rules of Interpretation. The rules of interpretation contained in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement and
each Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.
4.23    Governing Law; Waivers. (1) THIS AGREEMENT AND EACH JOINDER AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
STATE.
(a)    EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE
INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, STATE OF
NEW YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY
HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE JURISDICTION OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.
(b)    EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS OF SUCH GRANTOR PROVIDED IN SECTION 4.20 OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NEW YORK.
(c)    NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT,

18



--------------------------------------------------------------------------------



ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY JOINDER
AGREEMENT OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY
GRANTOR OR ANY OF SUCH GRANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.
(d)    IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
(e)    EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.
4.24    Amendment and Restatement. Notwithstanding this amendment and
restatement of the Existing Escrow and Security Agreement, (i) all of the
indebtedness, liabilities and obligations owing by the Grantors or any other
Person under the Existing Escrow and Security Agreement shall continue as
obligations hereunder, as amended hereby, and shall be and remain secured by
this Agreement, (ii) the Existing Security Interest shall continue as a security
interest hereunder, as amended hereby, and (iii) this Agreement is given as a
substitution of, and not as a payment of the indebtedness, liabilities and
obligations of the Grantors under, the Existing Escrow and Security Agreement
and neither the execution and delivery of this Agreement nor the consummation of
any other transaction contemplated hereunder is intended to constitute a
novation of the Existing Escrow and Security Agreement or the Existing Security
Interest created thereunder.
[Signature Pages Follow]



19



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year first written above.


GRANTORS:
ASBURY AUTOMOTIVE GROUP, INC.
By:    /s/ Scott Krenz    
Name:    Scott Krenz    
Title:    Vice President    
 






ASBURY AUTOMOTIVE GROUP L.L.C.
By:    /s/ Scott Krenz    
Name:    Scott Krenz    
Title:    Vice President    
 




ASBURY AUTOMOTIVE MANAGEMENT L.L.C.
By:    /s/ Scott Krenz    
Name:    Scott Krenz    
Title:    Vice President    
 




ASBURY AUTOMOTIVE JACKSONVILLE, L.P.
By:
ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C., its General Partner



ASBURY AUTOMOTIVE TAMPA, L.P.
By:
ASBURY AUTOMOTIVE TAMPA GP L.L.C., its General Partner

By:    /s/ Scott Krenz    
Name:    Scott Krenz    
Title:    Vice President    
 





AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------





    
ANL, L.P.
ASBURY JAX HOLDINGS, L.P.
AVENUES MOTORS, LTD.
BAYWAY FINANCIAL SERVICES, L.P.
C&O PROPERTIES, LTD.
CFP MOTORS L.L.C.
CH MOTORS L.L.C.
CHO PARTNERSHIP, LTD.
CN MOTORS L.L.C.
COGGIN MANAGEMENT, L.P.
CP-GMC MOTORS L.L.C.
By:
ASBURY JAX MANAGEMENT L.L.C., its General Partner

ASBURY AUTOMOTIVE BRANDON, L.P.
TAMPA HUND, L.P.
TAMPA KIA, L.P.
TAMPA LM, L.P.
TAMPA MIT, L.P.
WMZ MOTORS, L.P.
WTY MOTORS, L.P.
By:
ASBURY TAMPA MANAGEMENT L.L.C., its General Partner

AF MOTORS, L.L.C.
ARKANSAS AUTOMOTIVE SERVICES, L.L.C.
ASBURY AR NISS L.L.C.
ASBURY ATLANTA AC L.L.C.
ASBURY ATLANTA AU L.L.C.
ASBURY ATLANTA BM L.L.C.
ASBURY ATLANTA CHEVROLET L.L.C.
ASBURY ATLANTA HON L.L.C.
ASBURY ATLANTA INF L.L.C.
ASBURY ATLANTA INFINITI L.L.C.
ASBURY ATLANTA JAGUAR L.L.C.
ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS L.L.C.
ASBURY ATLANTA TOY L.L.C.
ASBURY ATLANTA VB L.L.C.
ASBURY ATLANTA VL L.L.C.
ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.

AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------



By:    /s/ Scott Krenz    
Name:    Scott Krenz    
Title:    Vice President    





AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------




ASBURY AUTOMOTIVE ARKANSAS L.L.C.
ASBURY AUTOMOTIVE ATLANTA L.L.C.
ASBURY AUTOMOTIVE ATLANTA II L.L.C.
ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.
ASBURY AUTOMOTIVE DELAND, L.L.C.
ASBURY AUTOMOTIVE FRESNO L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.
ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY AUTOMOTIVE OREGON L.L.C.
ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS, L.L.C.
ASBURY AUTOMOTIVE TAMPA GP L.L.C.
ASBURY AUTOMOTIVE TEXAS L.L.C.
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.
ASBURY DELAND IMPORTS 2, L.L.C.
ASBURY FRESNO IMPORTS L.L.C.
ASBURY JAX AC, LLC
ASBURY JAX HON L.L.C.
ASBURY JAX K L.L.C.
ASBURY JAX MANAGEMENT L.L.C.
ASBURY JAX VW L.L.C.
ASBURY MS CHEV L.L.C.
ASBURY MS GRAY-DANIELS L.L.C.     
ASBURY NO CAL NISS L.L.C.
ASBURY SACRAMENTO IMPORTS L.L.C.
ASBURY SC JPV L.L.C.
ASBURY SC LEX L.L.C.
ASBURY SC TOY L.L.C.
ASBURY SO CAL DC L.L.C.
ASBURY SO CAL HON L.L.C.
ASBURY SO CAL NISS L.L.C.
ASBURY SOUTH CAROLINA REAL ESTATE HOLDINGS L.L.C.

AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------



By:    /s/ Scott Krenz    
Name:    Scott Krenz    
Title:    Vice President    





AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------




ASBURY ST. LOUIS CADILLAC L.L.C.
ASBURY ST. LOUIS FSKR, L.L.C.
ASBURY ST. LOUIS LEX L.L.C.
ASBURY ST. LOUIS LR L.L.C.
ASBURY ST. LOUIS M L.L.C.
ASBURY TAMPA MANAGEMENT L.L.C.
ASBURY TEXAS D FSKR, L.L.C.
ASBURY TEXAS H FSKR, L.L.C.
ASBURY-DELAND IMPORTS, L.L.C.
ATLANTA REAL ESTATE HOLDINGS L.L.C.
BFP MOTORS L.L.C.
CAMCO FINANCE II L.L.C.
CK CHEVROLET L.L.C.
CK MOTORS LLC
COGGIN AUTOMOTIVE CORP.
COGGIN CARS L.L.C.
COGGIN CHEVROLET L.L.C.
CROWN ACURA/NISSAN, LLC
CROWN CHH L.L.C.
CROWN CHO L.L.C.
CROWN CHV L.L.C.
CROWN FDO L.L.C.
CROWN FFO HOLDINGS L.L.C.
CROWN FFO L.L.C.
CROWN GAC L.L.C.
CROWN GBM L.L.C.
CROWN GCA L.L.C.
CROWN GDO L.L.C.
CROWN GHO L.L.C.
CROWN GNI L.L.C.
CROWN GPG L.L.C.
CROWN GVO L.L.C.
CROWN HONDA, LLC
CROWN MOTORCAR COMPANY L.L.C.
CROWN PBM L.L.C.
CROWN RIA L.L.C.
CROWN RIB L.L.C.
CROWN SJC L.L.C.
CROWN SNI L.L.C.
CSA IMPORTS L.L.C.
By:    /s/ Scott Krenz    
Name:    Scott Krenz    
Title:    Vice President    
      



AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------



ESCUDE-NN L.L.C.
ESCUDE-NS L.L.C.
ESCUDE-T L.L.C.
FLORIDA AUTOMOTIVE SERVICES L.L.C. (f/k/a ASBURY AUTOMOTIVE FLORIDA LLC)
HFP MOTORS L.L.C.
JC DEALER SYSTEMS, LLC
KP MOTORS L.L.C.
MCDAVID AUSTIN-ACRA, L.L.C.
MCDAVID FRISCO-HON, L.L.C.
MCDAVID GRANDE, L.L.C.
MCDAVID HOUSTON-HON, L.L.C.
MCDAVID HOUSTON-NISS, L.L.C.
MCDAVID IRVING-HON, L.L.C.
MCDAVID OUTFITTERS, L.L.C.
MCDAVID PLANO-ACRA, L.L.C.
MID-ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
MISSISSIPPI AUTOMOTIVE SERVICES, L.L.C.
MISSOURI AUTOMOTIVE SERVICES, L.L.C.
NP FLM L.L.C.
NP MZD L.L.C.
NP VKW L.L.C.
PLANO LINCOLN-MERCURY, INC.
PRECISION COMPUTER SERVICES, INC.
PRECISION ENTERPRISES TAMPA, INC.
PRECISION INFINITI, INC.
PRECISION MOTORCARS, INC.
PRECISION NISSAN, INC.
PREMIER NSN L.L.C.
PREMIER PON L.L.C.
PRESTIGE BAY L.L.C.
PRESTIGE TOY L.L.C.
SOUTHERN ATLANTIC AUTOMOTIVE SERVICES, L.L.C. (f/k/a GEORGIA AUTOMOTIVE
SERVICES, L.L.C.)
TEXAS AUTOMOTIVE SERVICES, L.L.C.
THOMASON AUTO CREDIT NORTHWEST, INC.
THOMASON DAM L.L.C.
THOMASON FRD L.L.C.
THOMASON HUND L.L.C.
THOMASON PONTIAC-GMC L.L.C.
By:    /s/ Scott Krenz    
Name:    Scott Krenz    
Title:    Vice President    
        

AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative
Agent


By:    /s/ Anne M. Zeschke            
Name:    Anne M. Zeschke            
Title:    Vice President                



AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page